SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2002 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number A. Full title of the plan and the address of the plan, if different from that of the issuer named below: STATE STREET SALARY SAVINGS PROGRAM B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: STATE STREET CORPORATION 225 Franklin Street Boston, Massachusetts 02110 AUDITED FINANCIAL STATEMENTS AND SUPPLEMENTAL SCHEDULE State Street Salary Savings Program Years ended December 31, 2002 and 2001 State Street Salary Savings Program Audited Financial Statements and Supplemental Schedule Year ended December 31, 2002 and 2001 Contents Report of Independent Auditors 1 Audited Financial Statements Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule Schedule H, Line 4i - Schedule of Assets (Held at End of Year) 10 [Ernst & Young LLP Boston, Massachusetts Letterhead] Report of Independent Auditors Salary Savings Program Committee and Plan Participants State Street Corporation We have audited the accompanying statements of net assets available for benefits of the State Street Salary Savings Program (formerly State Street Corporation and Certain Related Companies Salary Savings Program) as of December 31, 2002 and 2001, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plans management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2002 and 2001, and the changes in its net assets available for benefits for the years then ended, in conformity with accounting principles generally accepted in the United States. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental schedule of assets (held at end of year) as of December 31, 2002, is presented for purposes of additional analysis and is not a required part of the financial statements, but is supplementary information required by the Department of Labors Rules and Regulations for Reporting and Disclosure under the Employee Retirement Security Act of 1974. The supplemental schedule is the responsibility of the Plans management. The supplemental schedule has been subjected to the auditing procedures applied in our audits of financial statements and, in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ERNST & YOUNG LLP Boston, Massachusetts June 2, 2003 1 State Street Salary Savings Program Statements of Net Assets Available for Benefits December 31 2002 2001 Assets Cash $ 15,202 $ 356,617 Investments: Active U.S. Large Cap Core Fund 74,644,332 91,717,214 State Street Corporation ESOP Fund 291,216,471 391,121,033 Short-Term Investment Fund 88,319,267 91,587,785 Principal Preservation Fund 59,886,027 43,937,324 Daily EAFE Fund 23,279,297 26,602,858 Bond Market Fund 41,895,382 27,812,379 U.S. Core Opportunities Fund 60,183,075 79,742,122 Conservative Lifestyle Fund 7,001,916 6,179,958 Moderate Lifestyle Fund 10,522,187 8,946,562 Aggressive Lifestyle Fund 13,812,017 13,651,013 Russell 2000 Index Securities Lending Fund 14,395,542 11,079,312 S & P MidCap Index Fund 32,440,846 25,811,719 S & P 500 Flagship Fund 27,274,253 24,709,314 Self Managed Brokerage Accounts 14,841,409 19,445,891 Participant loans 20,867,147 19,595,579 Total investments 780,579,168 881,940,063 Accrued income 2,054,425 1,310,908 Total assets 782,648,795 883,607,588 Liabilities Other liabilities 3,351,989 334,022 Net assets available for benefits $779,296,806 $883,273,566 See accompanying notes. 2 State Street Salary Savings Program Statements of Changes in Net Assets Available for Benefits Year ended December 31 2002 2001 Additions: Contributions: Participants $ 61,060,105 $ 56,490,789 Employer 20,087,124 17,428,483 Rollovers 5,815,710 8,604,598 86,962,939 82,523,870 Interests and dividend income 9,673,360 11,392,765 Total additions 96,636,299 93,916,635 Deductions: Benefit paid directly to participants 41,975,603 37,785,077 Net depreciation in fair value of investments 157,990,648 102,429,767 Investment management fees 646,808 668,133 Net transfers to other plans (Note 1) - 23,345,021 Total deductions 200,613,059 164,227,998 Net decrease (103,976,760) (70,311,363) Net assets available for benefits at beginning of year 883,273,566 953,584,929 Net assets available for benefits at end of year $779,296,806 $883,273,566 See accompanying notes. 3 State Street Salary Savings Program Notes to Financial Statements December 31, 2002 1. Description of the Plan The description of the State Street Salary Savings Program (formerly State Street Corporation and Certain Related Companies Salary Savings Program) (the Plan) is provided for general information purposes only. Employees should refer to the Summary Plan Description and Plan document for more complete information. General The Plan is a defined contribution plan. All employees of the State Street Corporation and certain related companies (the Corporation) are immediately eligible to participate in the Plan, as defined in the Plan. The Plan was amended effective January 1, 2001, to change the plan name to State Street Salary Savings Program, and for various regulatory-related changes as required by law. During the year ended December 31, 2002, certain former employees of Russell Fund Distributors, Inc., Atlantic Trust Company, N.A. and J. & W. Seligman & Co. Incorporated who became employees of the Corporation were granted service credit for years of service rendered to these former employers. Effective June 17, 2002, the Plan was amended to convert the Corporation Stock Fund to an Employee Stock Ownership Plan (ESOP Fund) within the Plan. The ESOP Fund will have such terms and conditions consistent with Section 404(k) of the Internal Revenue Code. Participants whose accounts are invested in the ESOP Fund will be able to choose to reinvest dividends in the ESOP Fund, or take quarterly distribution of the dividends in cash. During the year ended December 31, 2001, certain participants were transferred to the CitiBuilder 401(k) Plan, as a result of a joint venture between the Corporation and CitiGroup. The majority of the Retirement Investment Services (RIS) Division of the Corporation became part of CitiStreet LLC. Total plan assets transferred out of the Plan amounted to $26,336,622. Also in 2001, certain former employees of Merrill Lynch, Liberty Financial Companies Inc. and DST Portfolio Systems, Inc. who became employees of the Corporation were granted service credit for services rendered to these former employers. Total plan assets transferred into the Plan for certain former employees of Liberty Financial Companies, Inc. and DST Portfolio Systems, Inc. amounted to $1,804,532 and $1,187,069, respectively. 4 State Street Salary Savings Program Notes to Financial Statements (continued) 1. Description of the Plan (continued) Contributions Active participants may elect to make tax-deferred contributions to the Plan equal to 1% to 15% (25% effective January 1, 2003) of their compensation, subject to certain limitations. Contributions to the Plan are made by the Corporation, in amounts equal to 50% of the first 6% of the employees tax-deferred contribution. All employees who have completed one year of employment and have worked at least 1,000 hours during that period are eligible for the corporate matching contributions. Participants in the Plan are fully vested when they become members. Participant contributions and matching contributions are allocated in investment funds, including the ESOP Fund, at the participants direction with no restrictions. All contributions to the Plan are paid to State Street Bank and Trust Company, which holds them in trust exclusively for participants and their beneficiaries, invests them and makes benefit payments as they become due. Payment of Benefits Upon retirement or other termination of employment, a participant eligible to receive a benefit may receive an immediate lump sum distribution or may elect to defer the payment of their benefits and remain in the plan, at which time the participants become nonactive. Participant Loans Participants may borrow from their fund accounts a minimum of $1,000, up to a maximum equal to the lesser of one-half of the participants vested balance, or $50,000. Loans are secured by the balance in the participants accounts and bear interest at a rate comparable to a similar loan with a commercial institution. Repayments of principal plus interest is required within five years, unless the loan is for the purchase of a principal residence. Principal and interest is paid ratably through payroll deductions. Participant Accounts Each participants account is credited with the participants contributions, Corporation contributions, and plan earnings. The benefit to which a participant is entitled is the benefit that can be provided from the participants account. 5 State Street Salary Savings Program Notes to Financial Statements (continued) 1. Description of the Plan (continued) Plan Termination Although it has not expressed any intent to do so, the Corporation has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA. Participants are always 100 percent vested in their accounts. 2. Significant Accounting Policies Basis of Accounting The accounting records of the Plan are maintained on the accrual basis. Investment Valuation and Income Recognition The fair value of the participation units owned by the Plan in all funds, except the Short-Term Investment Fund, Self Managed Brokerage Accounts and in the Principal Preservation Fund, are based on each funds net asset value per unit on the last business day of the Plan year, where net asset values are based on the fair value of the underlying assets in each fund. Securities included in the Short-Term Investment Fund are short-term instruments and are valued at cost, which approximates fair value. The fair value of participant accounts in the Self Managed Brokerage Accounts are based on the fair value of the underlying securities, determined as follows: investments listed on securities exchanges are valued at closing sales prices on the last business day of the year and, in the case of unlisted securities, the valuation is the last published sales price, or the mean between the bid and asked price, whichever is more recent. Investments in the Principal Preservation Fund are units representing investments in guaranteed investment contracts of insurance companies, which are rated AAA or AA by the major rating agencies. Investment contracts are valued at cost plus accrued interest (contract value). Investment contracts will normally be held to maturity and meet the fully benefit-responsive requirements of AICPA Statement of Position 94-4, Reporting of Investment Contracts Held by Health and Welfare Benefit Plans and Defined-Contribution Pension Plans. 6 State Street Salary Savings Program Notes to Financial Statements (continued) 2. Significant Accounting Policies (continued) Investment contracts are recorded at their contract values, which represent contributions and reinvested income, less any withdrawals plus accrued interest, because these investments have fully benefit-responsive features. For example, participants may ordinarily direct the withdrawal or transfer of all or a portion of their investment at contract value. However, withdrawals influenced by Corporation-initiated events, such as in connection with the sale of business, may result in a distribution at other than contract value. There are no reserves against contract values for credit risk of contract issues or otherwise. Rates are fixed on traditional investment contracts and are reset quarterly or monthly on synthetic investment contracts. All resets have a floor of 0%. The fair value of the investment contracts at December 31, 2002 and 2001 was $70,626,109 and $43,911,732, respectively. The average yield was approximately 5.51% in 2002 and 6.04% in 2001, respectively. Purchases and sales of securities are recorded on a trade-date basis.
